3 A.3d 69 (2010)
298 Conn. 903
CITY OF NEW BRITAIN
v.
AFSCME, COUNCIL 4, LOCAL 1186.
SC 18671
Supreme Court of Connecticut.
Decided September 8, 2010.
Mary C. Pokorski, associate city attorney, in support of the petition.
J. William Gagne, Jr., West Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 121 Conn.App. 564, 997 A.2d 560 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the issue of the foremen's pay differential was arbitrable?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.